NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is pos ted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1607-19T2

ROBERT MOSS,

          Plaintiff-Appellant,

v.

STATE OF NEW JERSEY,
DEPARTMENT OF
ENVIRONMENTAL PROTECTION,

     Defendant-Respondent.
______________________________

                    Submitted September 29, 2020 – Decided November 2, 2020

                    Before Judges Messano, Hoffman and Suter.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Mercer County, Docket No. L-1436-19.

                    Robert Moss, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa H. Raksa, Assistant Attorney
                    General, of counsel; Jill Denyes, Deputy Attorney
                    General, on the brief).

PER CURIAM
        In this in lieu of prerogative writ action, plaintiff Robert Moss appeals

from the November 22, 2019 Law Division order dismissing with prejudice his

second amended complaint.        Moss sought to enjoin defendant New Jersey

Department of Environmental Protection (the DEP) from managing vernal pools

in the Sparta Mountain Wildlife Management Area (Sparta Wildlife Area) in the

manner provided for by the Forest Stewardship Plan (the Stewardship Plan) for

that area. In the alternative, plaintiff sought mandamus relief, arguing the DEP

failed to fulfil its ministerial duty to manage the vernal pools in accordance with

the law. We affirm.

        The Sparta Wildlife Area consists of 3,461 acres of state land in Sussex

and Morris Counties and hosts a number of forest types and wildlife. All or

some of the Sparta Wildlife Area lies within the Highlands Preservation Area,

which is subject to the Highlands Water Protection and Planning Act 1 (the

Highlands Act). Activity and development conducted within the Highlands

Preservation Area requires review and approval by the DEP. N.J.S.A. 13:20-30.

Certain activities within the Highlands Preservation Area are exempt from the

provisions of the Highlands Act, including those conducted pursuant to a plan




1
    N.J.S.A. 13:20-1 to -35.
                                                                           A-1607-19T2
                                        2
approved by the DEP in accordance with N.J.S.A. 13:1L-31. N.J.S.A. 13:20-

28(a)(7).

        In 2015, the DEP prepared a draft of the Stewardship Plan for the Sparta

Wildlife Area and posted the draft for public comment. After receiving and

reviewing public comments from various stakeholders, the DEP's Division of

Fish & Wildlife (the DFW) approved the Stewardship Plan on March 13, 2017.

The DEP issued public notice of its approval of the Stewardship Plan on May 3,

2017.

        The Stewardship Plan outlines five goals and objectives to guide its forest

stewardship efforts over a ten-year period. The goals are:

              1) Maintain ecosystem health, diversity and integrity[;]

              2) Protect and enhance hydrologic resources[;]

              3) Inventory and monitor priority wildlife populations
                 and habitat[;]

              4) Provide compatible wildlife related recreational
                 opportunities and facilities[;]

              5) Continue management in a manner that follows
                 Forest Stewardship Council (FSC) Principles and
                 Criteria[.]

The Stewardship Plan further states that the "[o]bjectives of this plan are aimed

at maintaining, enhancing, or restoring underrepresented ecological conditions


                                                                           A-1607-19T2
                                         3
beneficial to wildlife that would naturally occur on sites with appropriate

conditions . . . ."

       The Stewardship Plan also discusses cautionary measures to be taken to

ensure DEP forestry activities do not disturb or damage the hydrologic features

within the Sparta Wildlife Area, which include streams, ponds, wetlands,

flooded forests, and vernal pools. Vernal pools are temporary bodies of water,

which retain winter-spring precipitation, but dry up during the warmer months.

Vernal pools provide a unique habitat for a rich diversity of amphibious,

vegetative, and aquatic species. Regarding the management of vernal pools, the

Stewardship Plan states:

              [V]ernal pool recommendations may be adjusted by
              DFW's Endangered and Nongame Species Program
              (ENSP) staff at specific locations in accordance with
              the site conditions encountered and certain wildlife
              habitat objectives. When there is no wildlife related
              reason to purposefully manage areas near vernal pools,
              the default conservation measures employed at vernal
              pools will be the management recommendations
              provided for "Pool Depressions, Protection Zones, and
              Life Zones" detailed in the Vernal Pool Habitat in
              Conservation Planning document (Vermont Biology
              Technical Note 1., 2010).

The Vermont Biology Technical Note (the VB Technical Note) referenced here

describes and discusses vernal pools and includes recommendations for their

management. Specifically, the VB Technical Note provides:

                                                                       A-1607-19T2
                                        4
              If the landowner is interested in managing for vernal
              pool wildlife then a 600[-]foot or larger buffer should
              be used. This will accommodate the upland habitat
              needs of the majority of the population of mole
              salamanders (note: wood frogs will generally travel
              much further). When productive forest and timber
              harvesting is an objective, buffer the pool area to 400
              feet. Note that this 400[-]foot distance will only
              address a portion of the habitat used by pool breeding
              amphibians. This distance is intended to be a practical
              management approach in managed forests which
              readily allow for multiple objectives to be met.

Further, in specifically addressing forest management, the VB Technical Note

reiterates:

              Recall that the 400[-]foot life zone represents a mean
              distance for mole salamander migration from vernal
              pools and will only protect a portion of the habitat being
              used by the animals. Where wildlife is the primary
              objective, expand the Life Zone to 600 feet or more.
              Herbicides or pesticides use should be avoided or
              minimized around the vernal pool depression,
              protection and life zone.

      The Sparta Wildlife Area is divided into thirty-three "stands" based on the

ecological and geographic features within each stand. The Stewardship Plan

contemplates the implementation of additional "practice plans" or "operational

plans," which would provide for the management of individual project sites

within a particular stand. For example, a practice plan governing a project

taking place within stand eighteen describes the project as being located


                                                                           A-1607-19T2
                                          5
approximately 400 feet from the nearest vernal pool and on the other side of a

hill. The practice plan also states that the project area was examined to "verify

if unmapped vernal pools exist, and none were found." Further, the practice

plan concludes, "This project will have no effect on vernal pools . . . ."

      This is not plaintiff's first attempt at challenging the Stewardship Plan but

rather, his third. In June 2017, shortly after the DEP issued public notice of the

Stewardship Plan, Beaver Lake Realty Company (Beaver Lake), a private lake

community within the Sparta Wildlife Area, timely appealed the Stewardship

Plan to this court. While this action was pending, on July 31, 2017, over Beaver

Lake's objective, plaintiff moved to intervene in Beaver Lake's appeal, arguing

the Stewardship Plan violated Green Acres laws. We denied plaintiff's motion

to intervene as well as his motion to reconsider that denial, and the Supreme

Court denied plaintiff's application in December 2017.         Beaver Lake later

withdrew its appeal so it could proceed to mediation with the DEP.

      On February 6, 2018, plaintiff again attempted to challenge the

Stewardship Plan by filing a complaint in lieu of prerogative writ in the Superior

Court, Law Division, Essex County, seeking injunctive relief to prevent the

plan's implementation. The case was transferred to Mercer County, where the

trial court dismissed plaintiff's complaint with prejudice. We affirmed that


                                                                             A-1607-19T2
                                        6
decision, agreeing with the trial court that the Stewardship Plan was developed

by the DEP through informal agency action, making it a final agency action

falling within the exclusive jurisdiction of the this court. See Moss v. State, No.

A-5455-17 (App. Div. June 6, 2019) (slip op. at 5). And since plaintiff did not

challenge the plan within forty-five days as required by Rule 2:4-1(b), nor did

he seek a thirty-day extension of that deadline as permitted under Rule 2:4-4(a),

we were "satisfied the trial court correctly determined his challenge was time-

barred and appropriately declined to transfer plaintiff's action to the Appellate

Division for further consideration." Id. at 5.

      On July 19, 2019, plaintiff filed a new complaint in lieu of prerogative

writs against the DEP. He filed a first amended complaint on August 12, 2019

and a second amended complaint on August 15, 2019. In his second amended

complaint, plaintiff cited the VB Technical Note referenced in the Stewardship

Plan, highlighting the recommendation that when a landowner's interest is in

promoting wildlife, vernal pool buffers should be 600 feet or larger, but when

the landowner is engaged in "productive forest and timber harvesting," vernal

pool buffers should be 400 feet. Plaintiff noted that productive forest and timber

harvesting was not one of the Stewardship Plan's goals, but the goals did include

"restoring underrepresented ecological conditions beneficial to wildlife that


                                                                           A-1607-19T2
                                         7
would naturally occur on sites with appropriate conditions." Plaintiff also

claimed that the mission statement of the DFW, which manages the Sparta

Wildlife Area, "constitutes a mandate to 'maintain . . . existing wildlife

populations at levels that are viable and sustainable.'" Plaintiff asserted that

these two goals may come in conflict and that "[a] less-than-600-foot buffer

around a vernal pool may not be sufficient to maintain 'viable and sustainable'

populations of vernal-pool-dependent species, while a 600-foot buffer around

the same pool might circumscribe management activities designed to create

more diverse habitat." Because of these conflicting goals, plaintiff alleged "the

400-foot pool buffer was arbitrarily selected . . ." and that the DEP had failed to

explain "'how such a buffer area was determined . . . .'"

      The complaint described the "nature of the action":

            Plaintiff seeks to enjoin further stand treatments until
            [the] DEP rationally determines the impact of vernal
            pool buffer sizes on the viability and sustainability of
            populations of vernal-pool dependent species, and on
            the management goal of restoring certain other species
            through the creation of more diverse habitat, and
            rationally resolves any conflicts between the two goals.

And the complaint listed, as its first and only count, an alleged a violation of the

Highlands Act:

            DFW has not determined if 400-foot buffers around
            vernal pools will adversely impact the viability and

                                                                            A-1607-19T2
                                         8
           sustainability of populations of vernal-pool-dependent
           species, nor has it determined if larger buffers will
           adversely impact the restoration of certain other species
           through the creation of more diverse habitat. [The
           DEP] thus cannot know whether there is any conflict
           between these two management goals. Its present use
           of 400-foot buffers is arbitrary and capricious, in
           violation of In re Taylor, 158 N.J. 644, 656-57 (1999),
           and not in accordance with an approved forest
           stewardship plan, in violation of N.J.S.A. 13:20-
           28(a)(7).

Further, plaintiff demanded judgment against the DEP, seeking the following

relief:

              a) Declaring that DFW's adoption of 400-foot
                 buffers around vernal pools is arbitrary,
                 capricious, and not in accordance with the Plan;

              b) Declaring that DFW's treatments (felling of trees)
                 under color of the Plan are therefore in violation
                 of N.J.S.A. 13:20-28(a)(7);

              c) Enjoining further such treatments in [the Sparta
                 Wildlife Area] until such time as DFW
                 determines, on the basis of scientific data, the
                 impacts 600-foot vernal pool buffers on efforts to
                 restore certain species through the creation of
                 more diverse habitats, and buffers of less than
                 600 feet on vernal-pool-dependent species;

              d) Ordering the observance of 600-foot buffers
                 around vernal pools, where there is no conflict
                 between maintaining viable and sustainable
                 populations of vernal-pool-dependent species,
                 and creation of more diverse habitat for the
                 restoration of certain other species;

                                                                       A-1607-19T2
                                      9
                e) Where there is a conflict as described in (c),
                   enjoining further such treatments until such time
                   as DFW chooses buffer sizes as a matter of policy
                   and articulates a rational reason therefor,
                   balancing the need to maintain viable and
                   sustainable populations of vernal-pool dependent
                   species against the management goal of restoring
                   certain other species by the creation of more
                   diverse habitat, and giving due weight to the
                   Jefferson salamander’s status as a species of
                   special concern.

                f) Such other relief as the Court may determine is
                   reasonable or necessary, and just.

      The DEP moved to dismiss the complaint for failure to state a claim upon

which relief could be granted. The trial judge heard arguments on the DEP's

motion on November 22, 2019.         During the hearing, the trial judge noted

plaintiff's complaint was "confusing, and that it was difficult . . . to understand

. . . what the cause of action was . . . ." Still, the judge attempted to discern a

cause of action by analyzing the relief requested. First, the judge noted that the

Highlands Act does not supply a private cause of action, and plaintiff could not

bring his complaint under that statute. Assessing plaintiff's complaint further,

the judge ultimately determined that plaintiff was "asking for a revision of the

. . . plan, because he's not satisfied that the current plan contains adequate

protection for vernal pools."     Because plaintiff was seeking to revise the


                                                                           A-1607-19T2
                                       10
Stewardship Plan, the judge found the complaint was "not appropriately

brought[,]" given that it was now "over two years after the adoption of the plan,

which went through extensive public comment."           On this issue, the judge

concluded:

             What you have to do as a court is you have to analyze
             the complaint and you have to try to get to what the
             essence of it is. And to me, the essence of this really is
             to . . . raise issues that have already been addressed by
             DEP in the plan, and the time for challenging it has
             passed.

      During the hearing, plaintiff also presented an alternative argument not

mentioned in his complaint, raising a cause of action for mandamus. The trial

judge understood plaintiff's mandamus claim as arguing that the Stewardship

Plan's incorporation of the VB Technical Note imposed upon the DEP a

ministerial duty to ensure the Sparta Wildlife Area's vernal pools were

surrounded by 600-foot buffer zones. The judge rejected this argument, finding

that the Plan allowed the DEP flexibility in managing the size of vernal pool

buffers. Given there was no statutory or other existing authority imposing such

a duty on DEP, the judge noted that plaintiff appeared to be "asking the Court

to have DEP create the ministerial duty that it must follow in . . . every instance

where there is forest management action near a vernal pool." The judge likewise

rejected this argument as beyond the scope of a mandamus action.

                                                                           A-1607-19T2
                                        11
      Concluding, the trial judge found that plaintiff’s complaint did not state a

cognizable cause of action appropriate for the trial court to hear. The judge also

noted that except for legitimate mandamus actions, "[a]ny challenge to State

agency action or inaction has to be done in the first instance in the Appellate

Division . . . ." Because plaintiff presented a challenge to a state agency action

and because the challenge was untimely, the judge dismissed plaintiff's

complaint with prejudice. This appeal followed.

      "On appeal, we apply a plenary standard of review from a trial court's

decision to grant a motion to dismiss pursuant to Rule 4:6-2(e)." Rezem Family

Assocs., LP v. Borough of Millstone, 423 N.J. Super. 103, 114 (App. Div. 2011).

"[W]e owe no special deference to a trial judge's legal interpretations in deciding

any motion." Giannakopoulos v. Mid State Mall, 438 N.J. Super. 595, 600 (App.

Div. 2014).

      "In reviewing a complaint dismissed under Rule 4:6-2(e) our inquiry is

limited to examining the legal sufficiency of the facts alleged on the face of the

complaint." Printing Mart-Morristown v. Sharp Elecs. Corp., 116 N.J. 739, 746

(1989). "The essential test is simply 'whether a cause of action is "suggested"

by the facts.'" Green v. Morgan Props., 215 N.J. 431, 451 (2013) (quoting

Printing Mart, 116 N.J. 739, 746 (1989)). Reviewing courts must "search[] the


                                                                           A-1607-19T2
                                       12
complaint in depth and with liberality to ascertain whether the fundament of a

cause of action may be gleaned even from an obscure statement of claim,

opportunity being given to amend if necessary." Printing Mart-Morristown, 116
N.J. at 746 (quoting Di Cristofaro v. Laurel Grove Memorial Park, 43 N.J.

Super. 244, 252 (App. Div. 1957)).

      Plaintiff here argues the trial judge failed to thoroughly search his

complaint for a cause of action. He further argues the judge erred in concluding

the complaint presented no cause of action appropriate for the trial court to hear,

but rather constituted an effort to challenge and change the Stewardship Plan.

We find these arguments unpersuasive.

      The transcript of the hearing on the DEP’s motion to dismiss reveals the

trial judge made a substantial effort to conduct an in-depth search of plaintiff’s

complaint. The judge attempted to ascertain a cause of action by scrutinizing

plaintiff's requested reliefs and engaging plaintiff with questions. The judge

even considered fully plaintiff’s mandamus argument despite its absence from

plaintiff's complaint. Ultimately, the judge determined that plaintiff's complaint

could only be interpreted as a challenge to a state agency action, which was a

cause of action reserved exclusively for the Appellate Division's jurisdiction.




                                                                           A-1607-19T2
                                       13
      Our standard of review requires we too search plaintiff’s complaint

thoroughly and with liberality to ascertain whether a cause of action can be

gleaned from it. Our examination of plaintiff’s complaint likewise reveals that

plaintiff’s only ascertainable cause of action would be an attack to the

Stewardship Plan. Plaintiff seeks for the court to declare the DEP's adoption of

400-foot vernal pool buffers arbitrary and capricious, to suspend the felling of

trees near vernal pools until the DEP determines an appropriate buffer size that

is rationally related to its conflicting stated goals, and for the court to order DEP

impose 600-foot buffers around vernal pools in areas where there is no conflict

between these goals. Each of these requests constitute attempts to challenge and

alter the Plan.

      Since the Plan is a final agency action, as we established in plaintiff's prior

suit against DEP, the trial court correctly concluded that plaintiff should have

brought his claim to this court, rather than to the trial court. Nevertheless, even

if plaintiff had challenged the Plan in our court initially, dismissal would be

appropriate, as plaintiff's complaint was filed two years after the deadline for

filing such an action, as set by Rule 2:4-1(b).




                                                                             A-1607-19T2
                                        14
      On the other hand, if plaintiff did have a cognizable mandamus claim, he

could properly seek relief in the trial court. However, we agree with the trial

judge that plaintiff failed to establish a cause of action for mandamus.

      "[O]ur authority to compel agency action is exercised sparingly, as courts

are ill-equipped to micromanage an agency's activities." Caporusso v. N.J. Dep't

of Health & Senior Servs., 434 N.J. Super. 88, 101 (App. Div. 2014). "Rather,

we accord wide discretion to administrative agencies which are to decide 'how

best to approach legislatively assigned administrative tasks.'" Ibid. (quoting In

re Failure by the Dep't of Banking & Ins., 336 N.J. Super. 253, 262 (App. Div.

2001)).

      Relief in the nature of mandamus "is only appropriate where the party

seeks to compel a governmental agency to perform a duty [that] is ministerial

and wholly free from doubt or to compel the exercise of discretion, but not in a

specific manner." Twp. of Neptune v. N.J. Dep't of Envtl. Prot., 425 N.J. Super.
422, 434 (App. Div. 2012) (internal quotation marks and citation omitted).

"Mandamus issues to compel the performance, in a specific manner, of

ministerial duties so plain in point of law and so clear in matter of fact that no

element of discretion is left to the precise mode of their performance. . . ." Id.

at 435 (internal quotation marks and citation omitted). Thus, mandamus-like


                                                                           A-1607-19T2
                                       15
relief is available "to compel only clearly mandated ministerial obligations,

which do not require an evaluative judgment in the exercise of discretion."

Caporusso, 434 N.J. Super. at 101 (internal quotation marks and citation

omitted).

      Applying these principles, plaintiff has failed to plead the non-exercise of

a non-discretionary, ministerial duty susceptible to mandamus-type relief. The

Stewardship Plan explicitly affords the DEP discretion in managing vernal pool

buffers, stating, "vernal pool recommendations may be adjusted by DFW's

Endangered and Nongame Species Program (ENSP) staff at specific locations

in accordance with the site conditions encountered and certain wildlife habitat

objectives." Indeed, the practice plan pertaining to the project within stand

eighteen suggests the DEP is exercising its discretion in managing vernal pool

buffers, depending on the individual projects' impact on vernal pools. Further,

while the Stewardship Plan references the VB Technical Note, it does not require

DEP follow its recommendations. The Stewardship Plan states, "When there is

no wildlife related reason to purposefully manage areas near vernal pools, the

default conservation measures employed at vernal pools will be the management

recommendations provided for [in the VB Technical Note]."                     The

recommendations for vernal buffers in the VB Technical Note are not mandated


                                                                          A-1607-19T2
                                      16
by the Stewardship Plan, but rather a default, which can be diverged from when

necessary. Therefore, nothing in the Stewardship Plan imposes upon the DEP a

ministerial obligation to manage the Sparta Wildlife Area's vernal pool buffer

zones in strict accordance with the VB Technical Note's recommendations. Nor

does any statute or other authority impose such a duty. Thus, the trial judge

correctly found plaintiff failed to establish a cause of action for mandamus.

      Because plaintiff presented no cause of action appropriate for the trial

court and because plaintiff's challenge to the Stewardship Plan in the Appellate

Division would be untimely, we affirm the trial judge's dismissal of plaintiff's

complaint.

      Affirmed.




                                                                         A-1607-19T2
                                      17